UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2014 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrant’s name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Shareholders, Advisors and Board of Directors of Telefônica Brasil S.A. São Paulo – SP Introduction We have reviewed the individual and consolidated interim financial information, of Telefônica Brasil S.A. and subsidiaries, contained in the Quarterly Information (ITR) Form for the quarter ended September 30, 2014, comprising the balance sheet as of September 30, 2014 and the related statements of income, of comprehensive income for the three and nine-month periods then ended, and of changes in shareholders’ equity and of cash flows for the nine-month period then ended, and the explanatory notes. Management is responsible for the preparation of (i) the individual interim financial information in accordance with CPC 21 (R1) – Interim Financial Reporting, and of (ii) the consolidated interim financial information in accordance with CPC 21(R1) and IAS 34 – Interim Financial Reporting, issued by the International Accounting Standards Board (IASB), as well as for the fair presentation of this information in conformity with the standards issued by the Brazilian Securities Commission (CVM), applicable to the preparation of the Quarterly Information (ITR). Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Review Engagements (NBC TR 2410 “Review of interim financial information performed by the independent auditor of the entity” and ISRE 2410 “Review of interim financial information performed by the independent auditor of the entity”, respectively). A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the individual interim financial information Based on our review, nothing has come to our attention that causes us to believe that the individual interim financial information included in the quarterly information referred to above is not prepared, in all material respects, in accordance with CPC 21 (R1) applicable to the preparation of Quarterly Information (ITR), and presented consistently with the standards issued by the Brazilian Securities Commission (CVM). Conclusion on the consolidated interim financial information Based on our review, nothing has come to our attention that causes us to believe that the consolidated interim financial information included in the quarterly information referred to above is not prepared, in all material respects, in accordance with CPC 21 (R1) and IAS 34 applicable to the preparation of Quarterly Information (ITR), and presented consistently with the standards issued by the Brazilian Securities Commission (CVM). Other matters Interim financial information of value added We have also reviewed the individual and consolidated Statements of Value Added (SVA) referring to the nine-month period ended September 30, 2014, prepared by Company’s Management. The presentation of these Statements of Value Added, in the interim financial information, is required by the standards issued by the Brazilian Securities Commission (CVM) that are applicable to the preparation of Quarterly Information (ITR) and is considered as supplementary information under IFRS, which do not require the presentation of the SVA. Such statements were submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they were not prepared, in all material respects, in accordance with the individual and consolidated interim financial information taken as a whole. 1 Audit and review of the comparative prior year figures The Quarterly Information (ITR), individual and consolidated, referred to in the first subparagraph include the financial information corresponding to the income, comprehensive income, changes in shareholders’ equity, cash flows, and added value for the quarter ended September 30, 2013, obtained from the Quarterly Information (ITR) of that quarter and the financial information regarding the balance sheet as of December 31, 2013, obtained from the financial statements of December 31, 2013, which were presented for comparison purposes. The review of the Quarterly Information (ITR) of the quarter ended September 30, 2013 and the examination of the financial statements for the year ended December 31, 2013 were conducted under the responsibility of other independent auditors, who issued unmodified review and audit reports dated November 6, 2013 and February 25, 2014. São Paulo, the 10th of November of 2014. Clóvis Ailton Madeira Assurance Partner Grant Thornton Auditores Independentes 2 TELEFÔNICA BRASIL S. A. Balance sheets At September 30, 2014 and December 31, 2013 (In thousands of reais) Company Consolidated Company Consolidated ASSETS Note LIABILITIES AND EQUITY Note CURRENT ASSETS 15,702,655 15,595,493 16,431,792 15,899,396 CURRENT LIABILITIES 14,071,075 13,825,053 14,031,000 13,731,007 Cash and cash equivalents 3 5,055,057 6,311,299 6,377,342 6,543,936 Personnel, social charges and benefits 13 514,986 427,067 519,151 431,403 Trade accounts receivable, net 4 6,135,068 5,541,023 6,380,422 5,802,859 Trade accounts payable 14 6,639,480 6,948,957 6,673,948 6,914,009 Inventories 5 498,925 469,586 519,445 505,615 Taxes, charges and contributions 15 1,199,313 1,269,105 1,255,007 1,315,164 Taxes recoverable 6.1 1,865,334 2,168,797 1,899,570 2,191,962 Loans, financing and finance lease 16.1 1,783,816 1,236,784 1,783,816 1,236,784 Judicial deposits and garnishments 7 187,421 166,928 187,421 166,928 Debentures 16.2 309,501 286,929 309,501 286,929 Derivative transactions 32 325,043 89,499 325,043 89,499 Dividend and interest on equity 17 1,226,481 1,187,556 1,226,481 1,187,556 Prepaid expenses 8 458,016 254,743 459,401 257,286 Provisions 18 621,160 561,403 621,160 561,403 Dividend and interest on equity 17 245,306 60,346 - 1,140 Derivative transactions 32 16,740 44,463 16,740 44,463 Other assets 9 932,485 533,272 283,148 340,171 Deferred income 19 750,142 812,843 752,342 817,551 Share fraction grouping 389,022 389,220 389,022 389,220 NONCURRENT ASSETS 54,990,770 53,982,379 54,215,371 53,604,442 Authorization license 58,531 58,531 58,531 58,531 Short-term investments pledged as collateral 3 120,087 106,239 120,097 106,455 Other liabilities 20 561,903 602,195 425,301 487,994 Trade accounts receivable, net 4 195,423 160,478 296,589 257,086 Taxes recoverable 6.1 331,923 368,388 331,923 368,388 NONCURRENT LIABILITIES 11,941,376 12,858,377 11,935,189 12,878,389 Deferred taxes 6.2 295,526 - 436,731 210,294 Personnel, social charges and benefits 13 16,740 18,698 16,740 18,698 Judicial deposits and garnishments 7 4,447,223 4,123,584 4,474,805 4,148,355 Taxes, charges and contributions 15 189,240 52,252 213,461 75,074 Derivative transactions 32 167,777 329,652 167,777 329,652 Deferred taxes 6.2 - 722,634 - 722,634 Prepaid expenses 8 27,271 24,879 28,235 25,364 Loans, financing and finance lease 16.1 2,233,493 3,215,156 2,233,493 3,215,156 Other assets 9 145,720 127,567 144,944 127,793 Debentures 16.2 4,019,030 4,014,686 4,019,030 4,014,686 Investments 10 1,407,646 1,076,696 84,148 86,349 Provisions 18 4,363,261 4,042,789 4,383,832 4,062,410 Property, plant and equipment, net 11 19,406,664 18,377,905 19,469,512 18,441,647 Derivative transactions 32 16,747 24,807 16,747 24,807 Intangible assets, net 12 28,445,510 29,286,991 28,660,610 29,503,059 Deferred income 19 477,694 252,351 478,857 253,661 Post-employment benefit plan obligations 31 396,156 370,351 396,156 370,351 Other liabilities 20 229,015 144,653 176,873 120,912 EQUITY 44,680,974 42,894,442 44,680,974 42,894,442 Capital 21 37,798,110 37,798,110 37,798,110 37,798,110 Capital reserves 21 2,686,897 2,686,897 2,686,897 2,686,897 Income reserves 21 1,287,496 1,287,496 1,287,496 1,287,496 Premium on acquisition of noncontrolling interests 21 (70,448) (70,448) (70,448) (70,448) Other comprehensive income 21 41,205 16,849 41,205 16,849 Retained earnings 21 2,937,714 - 2,937,714 - Additional dividend proposed 21 - 1,175,538 - 1,175,538 TOTAL ASSETS 70,693,425 69,577,872 70,647,163 69,503,838 TOTAL LIABILITIES AND EQUITY 70,693,425 69,577,872 70,647,163 69,503,838 3 TELEFÔNICA BRASIL S. A. Income statements Three and nine-month periods ended September 30, 2014 and 2013 (In thousands of reais) Company Consolidated Three-month periods ended Nine-month periods ended Three-month periods ended Nine-month periods ended Note OPERATING REVENUE, NET 22 8,190,690 8,278,437 24,508,982 14,562,788 8,723,915 8,618,206 25,952,439 25,665,195 Cost of sales and services 23 (4,041,900) (4,233,726) (12,123,661) (8,323,056) (4,293,624) (4,460,468) (12,806,037) (13,240,560) GROSS PROFIT 4,148,790 4,044,711 12,385,321 6,239,732 4,430,291 4,157,738 13,146,402 12,424,635 OPERATING INCOME (EXPENSES) Selling expenses 23 (2,587,396) (2,413,414) (7,625,313) (3,955,800) (2,608,272) (2,445,622) (7,685,284) (7,001,870) General and administrative expenses 23 (464,403) (540,949) (1,393,564) (864,445) (470,815) (546,522) (1,414,337) (1,708,184) Equity pickup 10 202,400 30,027 525,753 1,831,343 5,043 (2,729) 6,502 (4,790) Other operating income 24 122,890 85,053 347,722 237,183 127,417 83,892 375,279 430,817 Other operating expenses 24 (246,868) (233,366) (711,913) (511,518) (241,627) (237,082) (709,157) (655,167) OPERATING INCOME BEFORE FINANCIAL INCOME (EXPENSES) 1,175,413 972,062 3,528,006 2,976,495 1,242,037 1,009,675 3,719,405 3,485,441 Financial income 25 503,474 593,646 1,353,987 856,722 540,004 600,685 1,432,528 1,349,681 Financial expenses 25 (614,805) (641,027) (1,706,549) (1,030,529) (616,396) (641,640) (1,709,298) (1,480,699) INCOME BEFORE TAXES 1,064,082 924,681 3,175,444 2,802,688 1,165,645 968,720 3,442,635 3,354,423 Income and social contribution taxes 26 (41,757) (164,482) 500,304 (318,059) (143,320) (208,521) 233,113 (869,794) NET INCOME FOR THE PERIOD 1,022,325 760,199 3,675,748 2,484,629 1,022,325 760,199 3,675,748 2,484,629 Basic and diluted earnings per share – common (R$) 0.85 0.63 3.07 2.07 Basic and diluted earnings per share – preferred (R$) 0.94 0.70 3.38 2.28 4 TELEFÔNICA BRASIL S. A. Statements of changes in equity Nine-month periods ended September 30, 2014 and 2013 (In thousands of reais) Capital reserves Income reserves Capital Premium paid on acquisition of interest from non-controlling shareholders Special goodwill reserve Other capital reserves Treasury stock Legal reserve Tax incentive reserve Retained earnings Additional dividend proposed Other comprehensive income Total equity Balances at December 31, 2012 37,798,110 63,074 2,735,930 1,100,000 - - 3,148,769 17,792 44,681,120 Additional dividend proposed for 2012 - (3,148,769) - (3,148,769) Unclaimed dividend and interest on equity - 59,045 - - 59,045 Income tax return adjustment – government grants - 1,699 (1,699) - - - Other comprehensive income - (430) - (4,520) (4,950) Net income for the period - 2,484,629 - - 2,484,629 Interim interest on equity - (440,000) - - (440,000) Balance at September 30, 2013 37,798,110 63,074 2,735,930 1,100,000 1,699 2,101,545 - 13,272 43,631,075 Unclaimed dividend and interest on equity - 57,780 - - 57,780 Other comprehensive income - 14,694 - 3,577 18,271 Net income for the year - 1,231,316 - - 1,231,316 Allocation of income: Legal reserve - 185,797 - (185,797) - - - Interim interest on equity - (1,298,000) - - (1,298,000) Interim dividend - (746,000) - - (746,000) Additional dividend proposed - (1,175,538) 1,175,538 - - Balances at December 31, 2013 37,798,110 63,074 2,735,930 1,285,797 1,699 - 1,175,538 16,849 42,894,442 Additional dividend proposed for 2013 - (1,175,538) - (1,175,538) Unclaimed dividend and interest on equity - 109,518 - - 109,518 Other comprehensive income - 24,356 24,356 Net income for the period - 3,675,748 - - 3,675,748 Interim interest on equity - (847,552) - - (847,552) Balance at September 30, 2014 37,798,110 63,074 2,735,930 1,285,797 1,699 2,937,714 - 41,205 44,680,974 Outstanding shares (in thousands) 1,123,269 VPA – Equity value of shares 39.78 5 TELEFÔNICA BRASIL S. A. Statements of comprehensive income Three and nine-month periods ended September 30, 2014 and 2013 (In thousands of reais) Company Consolidated Three-month periods ended Nine-month periods ended Three-month periods ended Nine-month periods ended Net income for the period 1,022,325 760,199 3,675,748 2,484,629 1,022,325 760,199 3,675,748 2,484,629 Unrealized gains (losses) with investments available for sale 951 (5,178) (11,476) (607) 951 (5,178) (11,476) Taxes 206 (323) 1,760 3,902 206 (323) 1,760 3,902 (401) 628 (3,418) (7,574) (401) 628 (3,418) (7,574) Cumulative translation adjustments – operations in foreign currency 1,604 2,450 (3,525) 6,843 1,604 2,450 (3,525) 6,843 Other net comprehensive income to be reclassified to P&L in subsequent years 1,203 3,078 1,203 3,078 Actuarial losses and limitation effect of the assets of surplus plans - (55) - (55) - - - (651) Taxes - 19 - 19 - - - 221 - (36) - (36) - - - (430) Gains (losses) – derivative transactions 45,829 (5,741) 47,423 (5,741) 45,829 (4,153) 47,423 (5,741) Taxes (15,582) 1,952 (16,124) 1,952 (15,582) 1,412 (16,124) 1,952 30,247 (3,789) 31,299 (3,789) 30,247 (2,741) 31,299 (3,789) Interest in comprehensive income of subsidiaries - 1,084 - (394) - Other net comprehensive income that will not be reclassified to P&L in subsequent years 30,247 31,299 30,247 31,299 Comprehensive income for the period, net of taxes 1,053,775 760,536 3,700,104 2,479,679 1,053,775 760,536 3,700,104 2,479,679 Basic and diluted earnings per share – common (R$) 0.88 0.64 3.09 2.07 Basic and diluted earnings per share – preferred (R$) 0.97 0.70 3.40 2.28 6 TELEFÔNICA BRASIL S. A. Statements of cash flows Nine-month periods ended September 30, 2014 and 2013 (In thousands of reais) Company Consolidated Net cash from operating activities 5,345,267 4,139,335 6,425,719 7,021,262 Cash generated by operations 8,277,110 5,254,248 9,048,020 9,676,494 Income before taxes 3,175,444 2,802,688 3,442,635 3,354,423 Depreciation and amortization 3,926,696 2,709,578 3,942,954 4,214,142 Foreign exchange variation on loans 63,930 33,701 63,930 61,193 Monetary variation 21,979 42,847 (9,191) 49,703 Equity pickup (525,753) (1,831,343) (6,502) 4,790 Losses (gains) on write-off/disposal of goods 42,782 (47,192) 41,329 (130,967) Estimated impairment losses of trade accounts receivable 613,146 313,128 658,832 569,342 Provision (reversal) of accounts payable 26,311 559,022 (14,968) 578,365 Estimated losses (write-offs and reversals) for impairment of inventory items (9,381) (16,218) 908 Pension plans and other post-employment benefits 23,643 19,881 23,633 19,737 Provisions for tax, labor, civil and regulatory contingencies 376,990 320,076 377,003 486,879 Interest expenses 530,937 335,885 530,937 443,033 Provision for demobilization 13,409 855 13,409 17,107 Provisions for customer loyalty program 237 1,064 237 7,834 Investment losses - 3,439 - 5 Changes in operating assets and liabilities: Trade accounts receivable (1,242,136) (618,183) (1,275,898) (894,007) Inventories (16,698) (134,273) 2,388 (253,703) Taxes recoverable 86,748 (47,488) 75,677 (375,759) Prepaid expenses (99,078) 300,916 (98,399) (195,316) Other current assets (407,548) (4,342) 48,688 108,710 Other noncurrent assets (12,539) (101,368) (14,979) 1,395 Personnel, social charges and benefits 85,961 25,391 85,790 29,736 Trade accounts payable (231,809) (492,473) (110,299) (360,404) Taxes, charges and contributions 313,258 439,147 312,747 703,028 Interest paid (607,079) (307,443) (607,079) (431,732) Income and social contribution taxes paid - (705,397) (807,878) Other current liabilities (337,686) (200,473) (362,595) (155,621) Other noncurrent liabilities 57,503 25,676 27,055 (23,681) Net cash from investing activities 1,772,546 Future capital contribution in subsidiaries - (65,250) - - Additions to property, plant and equipment and intangible assets (net of donations) (2,644,160) (4,238,807) (4,657,961) Cash received from sale of property, plant and equipment items 12,065 41,268 13,060 430,085 Redemption of (short-term) investments in guarantee - (143,195) - (386,401) Redemption of (deposits made as) judicial deposits (107,744) (106,953) (208,179) Dividend and interest on equity received 1,140 1,320,449 1,140 - Effect of cash and cash equivalents per merger/split-off - 3,371,178 - - Net cash from financing activities Payment of loans, financing and debentures (444,903) (714,493) (669,566) Loans and debentures raised 262,320 1,551,019 262,320 1,569,015 Net payment of derivative agreements (7,498) (55,770) (16,788) Payments referring to grouping of shares (237) (198) (237) Dividend and interest on equity paid (1,584,507) (1,752,612) (1,584,507) Increase (decrease) in cash and cash equivalents 5,425,755 1,496,723 Cash and cash equivalents at beginning of period 6,311,299 3,079,282 6,543,936 7,133,485 Cash and cash equivalents at end of period 5,055,057 8,505,037 6,377,342 8,630,208 Changes in cash and cash equivalents for the period 5,425,755 1,496,723 7 TELEFÔNICA BRASIL S. A. Statements of value added Nine-month periods ended September 30, 2014 and 2013 (In thousands of reais) Company Consolidated Revenues 33,336,096 19,459,216 35,074,174 34,863,705 Sale of products and services 33,465,912 19,524,329 35,222,119 34,999,282 Other revenues 483,330 248,015 510,887 433,765 Provision for impairment of trade accounts receivable (313,128) (658,832) (569,342) Inputs acquired from third parties Cost of goods and products sold and services rendered (5,352,987) (8,106,795) (8,300,699) Materials, energy, third-party services and other expenses (2,957,917) (5,729,992) (5,348,325) Loss/recovery of asset values 41,297 (20,525) 104,725 Gross value added 20,250,468 11,189,609 21,216,862 21,319,406 Retentions Depreciation and amortization (3,926,696) (2,709,578) (3,942,954) (4,214,142) Net value added generated 16,323,772 8,480,031 17,273,908 17,105,264 Value added received in transfer 1,879,844 2,688,065 1,439,134 1,344,891 Equity pickup 525,753 1,831,343 6,502 (4,790) Financial income 1,354,091 856,722 1,432,632 1,349,681 Total value added to be distributed 18,203,616 11,168,096 18,713,042 18,450,155 Distribution of value added Personnel, social charges and benefits (978,297) (1,737,003) (1,734,518) Direct compensation (1,121,205) (655,804) (1,132,278) (1,121,573) Benefits (501,541) (257,377) (505,999) (515,006) FGTS (97,761) (65,116) (98,726) (97,939) Taxes, charges and contributions (9,190,365) (5,560,792) (9,675,417) (10,945,385) Federal (2,233,527) (1,742,310) (2,635,553) (3,795,742) State (6,910,784) (3,774,646) (6,919,291) (7,062,702) Local (46,054) (43,836) (120,573) (86,941) Debt remuneration (3,028,442) (1,677,767) (3,034,949) (2,708,279) Interest (1,703,022) (1,007,805) (1,705,370) (1,455,729) Rental (1,325,420) (669,962) (1,329,579) (1,252,550) Equity remuneration (3,675,748) (2,484,629) (3,675,748) (2,484,629) Interest on equity (847,552) (440,000) (847,552) (440,000) Retained profit (2,828,196) (2,044,629) (2,828,196) (2,044,629) Other (588,554) (466,611) (589,925) (577,344) Provisions for labor, civil, tax and regulatory contingencies, net (466,611) (589,925) (577,344) 8 Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2014 (In thousands of reais, except when indicated otherwise) 1. OPERATIONS a. Background information Telefônica Brasil S.A. (Company or Telefônica Brasil) is a publicly-traded corporation operating in telecommunication services and in the performance of activities that are necessary or useful in the rendering of such services, in conformity with the concessions and authorizations it has been or granted. The Company, headquartered at Avenida Engenheiro Luiz Carlos Berrini, nº 1376, in the city and State of São Paulo, Brazil, is a member of Telefónica Group, the telecommunications industry leader in Spain, also being present in various European and Latin American countries. At September 30, 2014 and December 31, 2013, Telefónica S.A., holding company of the Group, held a total of 73.81% direct and indirect interest in the Company, being 91.76% of common shares and 64.60% of preferred shares (See Note 21). b. Operations The Company is primarily engaged in the rendering of land-line telephone and data services in the state of São Paulo, under Fixed Switched Telephone Service Concession Arrangement (STFC) and Multimedia Communication Service (SCM) authorization, respectively. Also, the Company is authorized to render STFC services in Regions I and II of the General Service Concession Plan (PGO) and other telecommunications services, such as SCM (data communication, including broadband internet), SMP (Personal Communication Services) and SEAC (Conditional Access Audiovisual Services) (especially by means of DTH and cable technologies). Service concessions and authorizations are granted by Brazil’s Telecommunications Regulatory Agency (ANATEL), under the terms of Law No. 9472 of July 16, 1997 - General Telecommunications Law (“Lei Geral das Telecomunicações” - LGT), amended by Laws No. 9986 of July 18, 2000 and No. 12485 of September 12, 2011. Operation of such concessions and authorizations is subject to supplementary regulations and plans issued. STFC service concession arrangement The Company is the grantee on an STFC concession to render land-line services in the local network and national long distance calls originated in sector 31 of Region III, which comprises the state of São Paulo (except for cities within sector 33), as established in the General Service Concession Plan (PGO). The Company’s current STFC service concession arrangement is effective until December 31, 2025, and may be subject to reviews on December 31, 2015 and December 31, 2020. In accordance with the service concession arrangement, every two years, during the arrangement’s 20-year term, the Company shall pay a fee equivalent to 2% of its prior-year STFC revenue, net of applicable taxes and social contributions. 9 Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2014 (In thousands of reais, except when indicated otherwise) Authorizations and frequencies to SMP Frequency authorizations granted by ANATEL for mobile telephone services may be renewed only once, over a 15-year period, through payment, every two years after the first renewal, of fees equivalent to 2% of the Company’s prior-year revenue, net of taxes and social contributions, related to the application of the Basic and Alternative Plans of Service. The Company operates SMP services, in accordance with the authorizations it has been given. In the auction for sale of national 700MHz frequency, held by ANATEL at September 30, 2014, in compliance with Bidding No. 2/2014
